NO. 07-06-0011-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                      JUNE 28, 2006

                          ______________________________


                 MICHAEL SCOTT, TDCJ-ID NO. 683064, APPELLANT

                                             V.

                   WARDEN WILLIAM WALKER, ET AL, APPELLEES

                        _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 92741-B; HONORABLE JOHN B. BOARD, JUDGE

                          _______________________________


Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant Michael Scott perfected this appeal from the trial court’s order dismissing

his action against appellees for want of prosecution. The clerk’s record has been filed. As

no evidentiary hearings were conducted before the trial court, there is no reporter’s record.

After granting Scott two extensions of time to file his appellate brief, Scott’s brief was due
to be filed by June 5, 2006. Appellant had failed to file a brief by the June 5 deadline. This

court then notified Scott, by letter, that he must file a brief or a response reasonably

explaining his failure to file a brief by June 26, 2006, or the appeal would be subject to

dismissal for want of prosecution. Scott has not filed a brief or a response.


       Due to Scott’s failure to comply with the directive of this court, we dismiss the appeal

for want of prosecution. See TEX . R. APP . P. 38.8(a)(1) and 42.3(b) and (c).



                                           MACKEY K. HANCOCK
                                               JUSTICE